     Case 3:20-cv-00740 Document 35 Filed 02/11/21 Page 1 of 2 PageID #: 266




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CHRISTOPHER FAIN;
ZACHARY MARTELL; and
BRIAN MCNEMAR,
individually and on behalf of all others similarly situated,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:20-0740

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services;
WEST VIRGINIA DEPARTMENT OF HEALTH
AND HUMAN RESOURCES, BUREAU FOR
MEDICAL SERVICES;
TED CHEATHAM, in his official capacity as
Director of the West Virginia Public Employees
Insurance Agency; and
THE HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.


                                              ORDER


       Pending is the Consent Motion to Extend Time and File Combined Brief for Response to

Motions to Dismiss Filed by Defendants Crouch, Beane, and West Virginia Department of Health

and Human Resources. ECF No. 34. The Court GRANTS the Motion. Plaintiffs’ collective

response in opposition to the motions is due on March 2, 2021, and shall total not more than 40

pages in length.
    Case 3:20-cv-00740 Document 35 Filed 02/11/21 Page 2 of 2 PageID #: 267




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                          ENTER:        February 11, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
